                 3:19-cv-03096-JMC                Date Filed 03/31/21        Entry Number 62          Page 1 of 1

AO 450 (SCD 04/2010) Judgment in a Civil Action


                                    UNITED STATES DISTRICT COURT
                                                                 for the
                                                        District of South Carolina


 In re: Infinity Business Group, Inc.,
                       Debtor
__________________________________________

 Robert F. Anderson, as Chapter 7
 Trustee for Infinity Business Group, Inc.,
                       Appellant
                           v.                                               Civil Action No.      3:19-03096-JMC



Morgan Keegan & Company, Inc., and Keith E.
Myers,
                  Appellees

                                                  JUDGMENT IN A CIVIL ACTION
The court has ordered that (check one):

 the plaintiff (name)                  recover from the defendant (name)                 the amount of             dollars ($    ),
which includes prejudgment interest at the rate of             %, plus postjudgment interest at the rate of       %, along with
costs.
 the plaintiff recover nothing, the action be dismissed on the merits, and the defendant (name)
recover costs from the plaintiff (name)                              .

O other: the appeal of the Trustee’s is dismissed.



This action was (check one):
 tried by a jury, the Honorable                            presiding, and the jury has rendered a verdict.

 tried by the Honorable                          presiding, without a jury and the above decision was reached.

O decided by the Honorable J. Michelle Childs, United States District Judge presiding. The court having affirmed the
decision of the US Bankruptcy Court’s order issued October 15, 2019.


Date: March 31, 2021                                                       CLERK OF COURT


                                                                                               s/Angie Snipes
                                                                                     Signature of Clerk or Deputy Clerk
